EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Capron on 2/12/2021.
The application has been amended as follows: 
Claim 13 has been replaced with
-- A communication method for a terminal apparatus comprising: 
monitoring qualities of one or more radio links, the one or more radio links being associated with one or more reference signals from a base station apparatus;
monitoring a physical downlink control channel (PDCCH) on the one or more radio links, wherein the PDCCH is configured to be decoded in accordance with the one or more reference signals;
sending an indication to higher layer processing circuitry of the terminal apparatus in a case that the qualities of the one or more radio links are less than a threshold associated with a block error rate;
transmitting a beam status report via a medium access control-control element (MAC-CE) to the base station apparatus in a case of receiving, by the higher layer processing circuitry, the indication a number of times and determining that a physical uplink control channel (PUSCH) is available, wherein the MAC-CE is transmitted on the PUSCH, and 
transmitting a beam recovery request for acquiring the PUSCH in a case of determining that the PUSCH is not available. --
REASONS FOR ALLOWANCE
Claims 10-18 are pending. Claims 1-9 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021 was filed after the mailing date of the Non-Final Rejection on 10/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/27/2021, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 10-18 has been withdrawn. 
Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claims 10-12, the cited prior art, either alone or in combination, fails to teach the claimed features of:
the higher layer processing circuitry configured to: 
transmit a beam status report via a medium access control-control element (MAC-CE) to the base station apparatus in a case of receiving the indication a number of times and determining that a physical uplink control channel (PUSCH) is available, wherein the MAC-CE is transmitted on the PUSCH; and 
transmit a beam recovery request for acquiring the PUSCH in a case of determining that the PUSCH is not available.
As per claims 13-15, the cited prior art, either alone or in combination, fails to teach the claimed features of:
transmitting a beam status report via a medium access control-control element (MAC-CE) to the base station apparatus in a case of receiving, by the higher layer processing circuitry, the indication a number of times and determining that a physical uplink control channel (PUSCH) is available, wherein the MAC-CE is transmitted on the PUSCH, and 
transmitting a beam recovery request for acquiring the PUSCH in a case of determining that the PUSCH is not available.
As per claims 16-18, the cited prior art, either alone or in combination, fails to teach the claimed features of:
transmit a beam status report via a medium access control-control element (MAC-CE) to the base station apparatus in a case of receiving, by the higher layer processing circuitry, the indication a number of times and determining that a physical uplink control channel (PUSCH) is available, wherein the MAC-CE is transmitted on the PUSCH, and 
transmit a beam recovery request for acquiring the PUSCH in a case of determining that the PUSCH is not available.
The examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 2/12/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464